DETAILED ACTION

Response to Amendment
The Amendment filed 4/28/2021 has been entered. Claims 1, 4-6 and 8-10 remain pending in the application. Claims 2-3 and 7 were cancelled. Claims 4-6 were withdrawn. 

Election/Restrictions
Claim 1 is allowable. The restriction requirement groups I-IV, as set forth in the Office action mailed on 3/19/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of groups II-IV is withdrawn.  Claims 4-6, directed to groups II-IV no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Lisa Lint on 6/07/2021.
The application has been amended as follows: 
“6.    (Currently Amended) The device according to claim 1, wherein the one or more disk blades is a plurality of disk blades and a plurality of spacers alternating on the circumference of the roll core.”

Allowable Subject Matter
Claims 1, 4-6 and 8-10 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Gamble (US 3768356) teaches a device for manufacturing a chopped fiber bundle (see Figure 1) comprising 
a cutter roll (34, 39) provided with one or more disk blades (39) on a circumference of a roll core (34) having a center axis coinciding with a rotation axis of the roll core (see Figure 4) and a nip roll (12) provided in parallel with the rotation axis of the roll core (see Figure 2), to feed a reinforcing fiber yarn to be continuously cut between the nip roll and the cutter roll (see Figure 4), 
a traverse guide (the assembly of 47, 49, 27 and 31) running approximately parallel to the rotation axis of the nip roll or the cutter roller and traverses the reinforcing fiber yarn along the rotation axis of the roll core so that the reinforcing fiber yarn is led between the cutter roll and the nip roll (see Figure 1), wherein the traverse guide comprises a pair of first traverse rolls 
Gamble fails to teach the first traverse rolls tuck the reinforcing fiber yarn while moving in a left and right direction along the rotation axis of the roll core to regulate the positioning of the reinforcing fiber yarn in a left and right direction. 
Furthermore, no additional prior art could be found to teach the claimed limitations either alone nor in combination to further modify the device of Gamble. Thus claim 1 is allowable, claims 4-6 and 8-10 are allowable by virtue of its dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        6/07/2021

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724